Name: Commission Regulation (EEC) No 675/89 of 16 March 1989 altering certain dates in Regulations (EEC) No 1694/86 and (EEC) No 859/87 applicable to premium arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  agricultural activity
 Date Published: nan

 No L 73/ 16 Official Journal of the European Communities 17. 3 . 89 COMMISSION REGULATION (EEC) No 675/89 of 16 March 1989 altering certain dates in Regulations (EEC) No 1694/86 and (EEC) No 859/87 applicable to premium arrangeents in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers ('), as amended by Regulation (EEC) No 572/89 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (3), as last amended by Regulation (EEC) No 4132/88 (4), and in particular Article 3 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 859/87 of 25 March 1987 laying down detailed rules applying to the special premium for beef producers (s), as last amended by Regulation (EEC) No 4142/88 (s), states that the authorization provided for in Article 3 (2) of Regulation (EEC) No 468/87 is valid up to 5 March 1989 ; Whereas by virtue of Article 1 ( 1 ) of Commission Regulation (EEC) No 1694/86 of 30 May 1986 laying down detailed implementing rules for the granting of a calf birth premium 0, as last amended by Regulation (EEC) No 4142/88 , that premium is available in respect of any calf born during the period 6 April 1987 to 5 March 1989 ; Whereas pending new premium arrangements for the beef and veal sector the Council has, by Regulation (EEC) No 571 /89 (8), extended the period of availability of the special premium and of the calf birth premium to 2 April 1989 ; whereas Regulations (EEC) No 859/87 and (EEC) No 1 694/86 should therefore be amended accordingly ; Whereas, for administrative reasons, it is necessary to fix a cut-off date for the introduction of applications for the calf premium ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The date of 5 March 1989 given in the third indent in Article 1 (3) of Regulation (EEC) No 859/87 is replaced by 2 April 1989. 2. The date of 5 March 1989 given in the first indent in Article 1 ( 1 ) of Regulation (EEC) No 1694/86 is replaced by 2 April 1989 . 3 . The following paragraph is added to Article 1 of Regulation (EEC) No 1694/86 : '4. Applications referred to in paragraph 1 must be made at the latest on 31 December 1989.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 48 , 17. 2. 1987, p. 4. 0 OJ No L 63 , 7. 3 . 1989, p. 1 . (3) OJ No L 119, 8 . 5 . 1986, p. 39 . (4) OJ No L 362, 30 . 12. 1988 , p. 4. Is) OJ No L 82, 26. 3 . 1987, p. 25. ( «) OJ No L 362, 30 . 12. 1988, p. 28 . O OJ No L 146, 31 . 5 . 1986, p. 54. (8) OJ No L 61 , 4. 3 . 1989, p. 43 .